DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, line 2, “the framework” lacks antecedent basis.
In claim 20, the claim defines “a container unit”, however,  the claim body defines different container units with male and female container units.
Therefore,  claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8 and 13-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Alticosalian (4,006,846).  Alticosalian discloses, in figs. 1-3, 
Re-claim 1, a container unit including a plurality of sub-container portions defining a plurality of chambers A, B, C  for containing a liquid substance, a mixing chamber 13 downstream of the sub-container portions, a selecting mechanism 5 for selecting, between an on or off position, one or more liquid substances from the sub-container portions, and a spray actuator 4 unit for dispensing a single liquid substance product from one sub-container portion or a mixture of liquid substances from two or more of the plurality of sub-container portions according to the selecting mechanism, wherein the spray actuator includes a spray button plate section 3a, which when pressed downwardly causes the selecting mechanism to either act or not act upon respective actuator units for each sub-container portion and, wherein the sub-container portions are individually removable from the container unit.
Re-claims 2, 3, wherein said selecting mechanism is a manually operable selectable valve device 12, wherein the manually selectable valve device includes a push button 16.
Re-claim 7, 8, wherein the selecting mechanism includes respective manually operable switch devices 16 for each sub- container portion; 
wherein each switch includes a pair of downwardly projecting fins 21, 12  which act upon the actuator unit when the switch device is in an on position.
Re-claim 13, further comprising a pre-compression pump 12 attached to each sub- container portion.
Re-claim 14, wherein the actuator unit serves to actuate the pre-compression pump when the switch device is in the on position.
Re-claim 15, further comprising a manifold 13 connected to each sub-container portion and serving to both link and blend the liquid substances.
Re-claim 16, further comprising a framework  2 to hold together the sub-container portions.
Re-claim 17,  further comprising a base portion 8 in which the sub-container portions are retained.
Re-claim 18, wherein the base portion includes a locking device 9 for securing the base portion to the framework, which when unlocked, enables removal of the base portion to gain access to each sub- container portion.
Re-claim 19, wherein the container sub-portions comprise means 9a for connecting to an adjacent container sub-portion 9.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a) as being anticipated by Engel et al. (2003/0062385). Engel et al. disclose, in figs. 1-6, 
Re-claim 1, a container unit including a plurality of sub-container portions defining a plurality of chambers 14 a-c  for containing a liquid substance, a mixing chamber 40 downstream of the sub-container portions, a selecting mechanism 8 for selecting, between an on or off position, one or more liquid substances from the sub-container portions, and a spray actuator 6 unit for dispensing a single liquid substance product from one sub-container portion or a mixture of liquid substances from two or more of the plurality of sub-container portions according to the selecting mechanism, wherein the spray actuator includes a spray button plate section 44, which when pressed downwardly causes the selecting mechanism to either act or not act upon respective actuator units for each sub-container portion and, wherein the sub-container portions are individually removable from the container unit.
Re-claims 4, 5, wherein said selecting mechanism is an automatically operable selectable valve device;
and wherein the selecting mechanism is electronically controlled by way of a software application stored on an electronic computer device 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alticosalian.
Although Alticosalian lacks to disclose the sub-container portions are different shapes and different volumes, it would have been an obvious matter of design choice to modify the invention of Alticosalian with the sub-container portions are different shapes and different volumes as claimed, since such modification would have involved a mere change in size and shape of a component.  A change in size and shape is general recognized as being within the level of ordinary skill in the art .  In re Rose, 105 USPQ 237 (CCPA 1955).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754